PARKS, Judge,
dissenting:
I adopt my dissenting opinion in the companion case of Pickens v. State, 751 P.2d 742 (Okl.Cr.1988), and further comment on the misconduct of the prosecutor.
During closing argument, the prosecutor made several comments bolstering the *747credibility of his own witnesses and claiming that the appellant was a liar:
MR. NELSON: I submit to you, ladies and gentlemen, there’s only one logical interpretation of the facts and that is that the officers told you the truth.
However, ladies and gentlemen, I ask you why would these officers lie to deceive ... I believe it’s preposterous for these officers to make up this story. I submit to you that today, he [Stewart] didn’t tell you the truth ... I submit to you he was deceiving you when he said he had not left the car ... I suggest to you that each are trying to deceive you, to play upon your mercies.
These statements are clearly expressions of personal belief and opinion regarding the truth or falsity of testimony, and are a direct violation of Section 3-5.8(b) of The ABA Standards for Criminal Justice, The Prosecutor’s Function, (1980). These standards maintain:
(b) It is unprofessional conduct for the prosecutor to express his or her personal belief or opinion as to the truth or falsity of any testimony or evidence or the guilt of the defendant.
The Oklahoma Code of Professional Responsibility, DR 7-106(C) also forbids an attorney from stating his opinion as to the credibility of witnesses.
These unwarranted remarks constituted an improper attack on the appellant’s credibility, and at the same time, bolstered the credibility of the State’s witnesses. This Court “cannot and will not tolerate officers of the court engaging in such conduct.” Bechtel v. State, 783 P.2d 559 (Okl.Cr.1987) (Parks, J., Specially Concurring).
On the basis of the forgoing, I dissent.